Citation Nr: 1332968	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-40 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel







INTRODUCTION

The Veteran had active service from July 1987 to July 1990, August 1994 to August 1995 and from September 2009 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying the claim currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Philadelphia, Pennsylvania in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In addition to the Veteran's paper claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  A review of this system reveals that additional VA treatment records through February 2012 have been associated with the file.  These records reflect treatment for otitis media, but no treatment or complaints of hearing loss.  The Veteran confirmed during his July 2012 hearing that he did not receive treatment through either VA or a private healthcare provider for his complaints of hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's DD-214s confirm that the Veteran was exposed to noise during his active military service.  Records reflect that the Veteran received the Combat Infantryman Badge with service in Iraq.  However, while the Veteran's exposure to noise is conceded, it is unclear from the evidence of record whether the Veteran presently suffers from hearing loss, for VA rating purposes.  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2012).  

According to a September 2009 in-service audiogram, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
10
30
25
30
LEFT
10
10
25
15
25

However, following his separation from active duty, the Veteran was afforded a VA audiometric examination in January 2010.  At this time, pure tone thresholds, in dB, were found to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
5
5
10
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner concluded that the Veteran's hearing was within normal limits.  

In summary, while there is in-service evidence of pure tone thresholds suggestive of hearing loss (at least in the right ear), post-service medical evidence suggests that the Veteran does not in fact suffer from hearing loss in either ear.  In light of these conflicting reports, the Board finds that the Veteran should be scheduled for an additional VA audiometric examination to clarify whether or not there is in fact a current hearing loss disability.  In addition to his conceded in-service noise exposure, the Veteran testified in July 2012 that his hearing was continuing to diminish.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine whether he currently has hearing loss of either ear.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, and determine puretone thresholds, in decibels, for each ear, at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz.  The examiner should also indicate speech recognition scores for each ear using the Maryland CNC Test.  

If it is determined that the Veteran currently has hearing loss bilaterally or in either ear, the examiner should opine as to the following:  

a) whether it is at least as likely as not that any hearing loss present manifested during, or as a result of, active military service; and  

b) whether it is at least as likely as not that any hearing loss present was caused, or aggravated, by any service-connected disability.

A complete rationale should be provided for all opinions offered, and the examiner should consider and discuss the Veteran's lay assertions regarding his hearing loss.  The examiner should also note that the Veteran's in-service noise exposure is conceded in this case, as he received the Combat Infantryman Badge.  

2.  Then carefully review the medical opinion(s) obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Thereafter, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, provide the appellant a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


